Case 1:18-cv-04675-MKB-SMG Document 46 Filed 01/30/19 Page 1 of 1 PageID #: 342




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                         Civil Action No.
 LUISA CALIXTO,                                                          18-cv-04675-MKB-SMG

                                               Plaintiff,
                  -against-

 BALSAMO & ROSENBLATT, P.C., ROBERT ROSENBLATT,
 EDWARD HALL, SERENAY TAYSIN, 266 REALTY NY LLC,
 HEUNG SANG TAM and JUSTICE McALLISTER,

                                               Defendants.


                              CORPORATE DISCLOSURE STATEMENT
                                   FOR 266 REALTY NY LLC

        Defendant 266 Realty NY LLC, by its undersigned counsel, for its corporate disclosure

 statement pursuant to Fed. R. Civ. P. 7.1, states the following:



        266 Realty NY LLC has no parent corporation and no public corporation holds 10% or

 more of its equity.



 Dated: New York, New York
        January 30, 2019

                                               ADAM LEITMAN BAILEY, P.C.
                                               Counsel for 266 Realty NY LLC

                                                By:     /s/ William J. Geller
                                                       William J. Geller
                                                       One Battery Park Plaza, 18th Floor
                                                       New York, New York 10004
                                                       212.825.0365
                                                       wgeller@alblawfirm.com
